DETAILED ACTION
Status of the Claims
	Claims 1-32 are pending in the instant application. Claims 3, 22-23 have been withdrawn based upon Restriction/Election as discussed below. Claims 1-2, 4-21 and 24-32 are being examined on the merits in the instant application.
Advisory Notice
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Restriction/Election
	Applicant’s election with traverse of the following species in the reply filed on 04/04/2021 is acknowledged.
	Applicants have elected the following species in the reply filed 04/04/2021: for (a) A species of: (1) a method of depigmenting skin (instant claims 1-21 and 24-32), or (2) a method of decreasing pigmentation of a growing hair (instant claims 22-23) Applicants elect (1) a method of depigmenting skin; for (b) a (species of patient class limited to: (1) a patient with a disease condition such as a hyperpigmentation condition (instant claims 2, 10-11) with specificity to said disease condition; or (2) a patient with non-disease state skin pigmentation with specificity to said non-disease state skin pigmentation; or (3) a species of unwanted healthy skin pigmentation (instant claim 3), Applicants elect (1) a patient with a disease condition such as a hyperpigmentation and the disease condition of melasma; for (c) a species of route of administration with specificity, e.g. topically, intradermally or subcutaneously (instant clams 7, 23 & 29), Applicants elect topical administration; for (d) a species of formulation, i.e.,  a dermal patch (instant claim 8), a gel (instant claims 9 & 25), a lotion, cream, serum, spray, mousse, aerosol, emulsion, cake, ointment, paste, patch, pencil, towelette, mask, stick, foam, elixir, or concentrate (instant specification p. 16, lines 12-14), Applicants elect formulation of a gel; for (e) a species of a compound that selectively inhibits PKCβ (instant claims 1, 4-5, 22, 25), Applicants elect ruboxistaurin or a salt thereof; for (f) a species of: (1) an additional agent, (2) a therapeutic agent, or (3) a cosmetic agent; with specificity to a species of (1), (2), or (3) (for example an additional agent that is a hydroquinone), Applicants elect hydroquinone; and for (g) a species of a treatment regime with specificity to a frequency and duration of treatment, Applicants elect daily administration for at least 1 month, and for a subject who has previously been treated with the compound, treatment for at least 1 month, or at least 1 previous administration of the compound.
	Applicant's election with traverse of species (a) and (b) in the reply filed on 04/04/2021 is acknowledged.  The traversal is on the ground(s) that “the process by which skin and hair are pigmented are substantially identical in both cases.” (p. 9, lines 8-9). The species of method(s) of depigmentation of skin and method(s) of 
	Applicants argument with respect to species of item (b) that “Applicant’s methods can be used to treat not only a patient with a disease condition such as a hyperpigmentation condition, but also a patient with non-disease state skin pigmentation or unwanted healthy skin pigmentation.” (p. 9, lines 21-23), is acknowledged.
	In response the examiner maintains that the patient class is distinct and mutually exclusive, and prior art, and any 112 issues, directed to the disease condition melasma would likely not be the same for cosmetic versus disease conditions. Additionally, the species of patient class includes distinct patients, those having a diseased state and those having a non-diseased state such that one of ordinary skill would have clearly recognized the distinction in that a disease condition is treated by a doctor where as non-disease conditions may be treated by a doctor but are typically considered cosmetic an nature as opposed to a disease that would require medical treatment. And unwanted healthy skin conditions such as 
	Claims 3, 22 and 23 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected subject matter, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 05/04/2021.
Priority
	The instant Application is a Continuation Application of U.S. Application No. 15/846,629 which claimed priority to the U.S. Provisional Application No. 62/435,970. The U.S. effective filing date has been determined to be 12/19/2016, the filing date of the U.S. Provisional Application No. 62/435,970.

Information Disclosure Statement
	The information disclosure statement submitted on 08/07/2019 was filed before the mailing date of the first office action on the merits. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the Examiner.

Claim Rejections - 35 USC § 112(b)
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 4, 6, 20, 25, 27 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 6 is rejected as being indefinite because the claim recites “the compound is administered to the subject comprises a dose of at least 0.05% […] or 1.5% of ruboxistaurin or a salt thereof, or ruboxistaurin mesylate.” It is unclear what exactly the percent is with respect to as the claim (as well as parent claim 1) simply requires administering the compound. Appropriate clarification is required.
	Claim 20 recites the limitation "the hyperpigmentation condition" in line 2 and again in line 3.  There is insufficient antecedent basis for this limitation in the claim.
	Claims 4 and 25 are rejected as being indefinite because the claims references Formula I, Formula Id, Formula If-1, or Formula If-2 where the formulas are not recited in the claims it is unclear what the recited formulas are referencing. MPEP § 2173.05(s) makes clear that claims are to be complete in themselves, and therefore 
	Claim 27 is rejected as being indefinite because the claim recites “the compound reduces, or inhibits, melanogenesis, or skin darkening and pigmentation, by at least 10%, 20%, 30%, 40%, 50%, 60%, 70%, 80%, 90%, 95%, 99%, or 100%.” It is unclear what exactly the metes and bounds of the claimed subject matter should be because (1) reduction and inhibition of melanogenesis are distinct, (2) reduction and inhibition of skin darkening and pigmentation are distinct, and (3) the instant specification does not clearly set forth an objective means for determining the percent as defined in the claim. The instant specification does state that “In some embodiments, the reduction, e.g., inhibition, of melanogenesis is measured by an assay of Example 2.” (p. 3, lines 21-22), however this is not specifically limiting of the claimed subject matter and Example 2 does not include any of the claimed percentage values such that one of ordinary skill in the art would clearly recognize the metes and bounds set forth by the claimed subject matter. Appropriate clarification is required.
1, Tables 1 (IDGA assessment scale) and Table 2 (Erythema grading) appear to be subjective measurement that rely on subjective evaluation of the practioner (see, e.g., MPEP §2173.05(b)(I)). The examiner suggests Applicants cancel claim 28, or insert the 

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 
	Claims 1-2, 4-21 and 24-32 are rejected under 35 U.S.C. 103 as being unpatentable over GILCHREST (US 5,962,417; published October, 1999) in view of JIROUSEK (US 6,093,740; published July, 2000) and KURFURST (US 2007/0274936; published November, 2007).
Applicants Claims
	Applicant claims a method of decreasing skin pigmentation in a subject, comprising non-systemically administering an effective amount of a compound that selectively inhibits PKCβ, to the subject thereby decreasing skin pigmentation (instant claim 1).
Determination of the scope 
and content of the prior art (MPEP 2141.01)
	GILCHREST teaches methods whereby vertebrate skin, hair, wool or fur may be lightened, or darkened, in color by administration of a substance that modulates the protein kinase C-beta-mediated activation of tyrosinase, the rate-limiting enzyme in melanogenesis (see whole document). GILCHREST teaches that “Inhibition of the PKC-β-mediated phosphorylation of tyrosinase prevents activation of tyrosinase 
	GILCHREST teaches that “Applicants have demonstrated that preventing PKC-β mediated phosphorylation of tyrosinase prevents activation of the rate limiting enzyme in melanogenesis and results in decreased, or completely suppressed, pigmentation in the target tissue, for example, vertebrate skin, hair, wool or fur.” (col. 4, lines 32-36). And “Molecules or substances that specifically interfere with, or block, the interaction, or association, of PKC-β and tyrosinase can specifically inhibit, or substantially decrease the activation of tyrosinase.” (col. 4, lines 37-40). GILCHREST teaches that “Such molecules can be naturally occurring, and purified, or isolated from their natural environment, using techniques well-known to those of skill in the art. Such molecules can also be synthesized by chemical means, or recombinantly produced, also using techniques well-known to those of skill in the art.” (col. 4 lines 51-57). GILCHREST teaches that “Specifically, the rate of melanin synthesis in melanocytes known to be determined by the state of activation or tyrosinase. This activation state is a dynamic equilibrium between activation (phosphorylation) of the enzyme and deactivation (dephosphorylation) of the enzyme that is associated with the intracellular melanosomes. Phosphorylation 
	GILCHREST teaches that “Although PKC isomers are found ubiquitously in  cells and tissues, and are known to mediate a wide variety of critical cellular functions, a substrate sequence specific for PKC-β acts preferentially on the melanogenic pathway in melanocytes because PKC-β is minimally expressed in keratinocytes or fibroblasts, the other major cell types in the skin.” (col. 8, lines 1-6).
	GILCHREST teaches “The methods of the present invention can be used to alter pigmentation in vertebrate melanocytes via modulation of the activation of tyrosinase. Specifically, the methods described herein can be used to decrease, or completely suppress, pigmentation in vertebrate skin, hair, wool or fur. These methods comprise contacting, epidermal cells in such a manner that the substance enter the cell, including basal layer melanocytes, ( e.g., introducing into, delivering to, or administering to) with an effective amount of a substance which of decreases, or suppresses, pigmentation by decreasing or inhibiting the activation of tyrosinase in melanocytes. For example, the substance can be contained in a physiologically topically applied to the skin, or skin surrounding the hair, wool or fur bulbs.” [emphasis added](col. 8, lines 19-31)(instant claims 7 & 29).
	GILCHREST teaches that “An effective amount of such an identified substance is an amount effective to modulate (e.g., substantially reduce, or completely inhibit, or substantially enhance or sustain) PKC-β-mediated phosphorylation of tyrosinase in epidermal melanocytes. The modulation of tyrosinase phosphorylation in melanocytes can be evaluated using the methods described herein.” [emphasis added] (col. 8, lines 40-47)(instant claim 1, “administering an effective amount of a compound that selectively inhibits PKCβ, to the subject thereby decreasing skin pigmentation.”)
	GILCHREST teaches “Substances used in the present methods can also be directly administered in a physiologically compatible carrier. For example, peptides of the size required to competitively inhibit PKC- β phosphorylation of tyrosinase are sufficiently small to permit their transepidermal delivery to melanocytes in the epidermis and hair, wool or fur bulb using existing technology. The peptide can be admixed in a topical carrier such as a gel, an ointment, a lotion, a cream, or a foam or a shampoo and will include such carriers as water, glycerol, alcohol, propylene glycol, fatty alcohols, triglycerides, fatty acid esters, or mineral oils.” [emphasis added] (col. 9, lines 35-46) (instant claim 9, elected species of formulation).
transdermal patches, implants, and injections which release the substances in such a manner as to contact the skin or hair follicle either by passive or active release mechanisms.” [emphasis added] (col. 9, lines 54-58) (instant claim 8). GILCHREST teaches application to site of pigmentation, i.e., the site of the cytoplasmic domain of tyrosinase where protein kinase C-beta-mediated phosphorylation occurs, whereby the peptide is introduced into the melanocytes and phosphorylation of tyrosinase is inhibited, thereby decreasing pigmentation.” (claim 19)(instant claims 19-21).
	GILCHREST teaches that “The substance can be applied, for example, topically to the epidermis at regular intervals, such as once or twice daily, in a suitable vehicle and at an effective concentration.” [emphasis added](col. 9, lines 60-65) (instant claims 14-16).
	Regarding instant claim 12, GILCREST teaches that “The delivery vehicle can also contain perfumes, colorants, stabilizers, sunscreens, or other ingredients. The substance can be applied, for example, topically to the epidermis at regular intervals, such as once or twice daily, in a suitable vehicle and at an effective concentration.” (col. 9, lines 60-65).
Ascertainment of the difference between 
the prior art and the claims (MPEP 2141.02)
	The difference between the rejected claims and the teachings of GILCHREST is that GILCHREST does not expressly teach: (1) ruboxistaurin as the species preventing PKC-β mediated phosphorylation of tyrosinase and thus prevents activation of the rate limiting enzyme in melanogenesis and results in decreased, or completely suppressed, pigmentation in the target tissue, for example, vertebrate skin, hair, wool or fur; (2) the treatment of melasma; (3) the inclusion of hydroquinone; or (4) the treatment regime is daily for at least 1 month. 
	JIROUSEK teaches methods for reducing or inhibiting vascular permeability using a β-isozyme selective PKC inhibitor (see whole document), particularly teaching their invention is directed at protein kinase C (PKC) inhibitors, especially a particular class of isozyme selective PKC inhibitors for treating bullous phemigoid, erythema multiforme, dermatitis herpetiformis, contact dermatitis/delayed hypersensitivity and allergic skin conditions (col. 1, lines 15-20). JIROUSEK teaches the particularly preferred species of PKC-β inhibitor is the mesylate salt of Formula II (i.e. ruboxistaurin mesylate)(col. 6, lines 8-25) (instant claims 1, 4-5, 25). JIROUSEK teaches that the compositions are most often administered topically in a formulation such as an ointment, cream or gel (col. 8, lines 49-53)(instant claim 9, elected species of gel). JIROUSEK teaches “The compositions are preferably formulated in a unit dosage form, each dosage containing from 0.05 

	KURFURST teaches oligonucleotide sequences as a depigmenting or bleaching agent for the skin in a composition to be topically applied (see whole document). KURFURST teaches the treatment of melasma ([0010], [0069])(instant claims 10-11), and the inclusion of hydroquinone ([0020] & [0055]) (instant claims 12-13, 30). The examiner notes that melasma is a hyperpigmentation 
	Regarding the treatment regime including a period of at least daily for one month and re-treatment (instant claim 18), the combination of prior art clearly teaches using the same composition for the treatment of a hyperpigmentation skin condition such as melasma (KURFURST) using a topical composition including a PKC-β inhibitor such as ruboxisaurin mesylate (JIROUSEK), and teaches daily topical application (GILCHREST) in a gel (GILCHREST & JIROUSEK). It would have clearly been within the ordinary skill in the art to establish a treatment regime for the treatment of a hyperpigmentation skin condition such as melasma using a topical composition including a PKC-β inhibitor such as ruboxisaurin mesylate for a period of time suitable to provide a desired depigmentation result including re-treatment as needed. Furthermore, given the reasonable expectation that a patient would wash daily, a reapplication daily would be prudent. And GILCHREST teaches daily treatment “in a suitable vehicle and at an effective concentration.” (col. 9, lines 60-65) and clearly teaches the mechanism of action and effect (col. 8, lines 40-47, claim 19) thus reasonably implying a dosing regimen suitable to obtain the desired result of skin depigmentation (MPEP §2144.01). Thus, the treatment regime of a period of at least daily for one month and re-treatment is not considered a basis 
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to administer a topical composition for the treatment of melasma, as suggested by KURFURST, said composition comprising an effective amount of a PKC-β inhibitor, as suggested by GILCHREST, such as ruboxisaurin mesylate as suggested by JIROUSEK in order to affect depigmentation of the melasma hyperpigmentation of the skin. More particularly, GILCHREST goes into some detail regarding the mechanism of action and clearly teaches that a PKC-β inhibitor would have been expected to disrupt the cell signaling pathway for the production of melanin (i.e. the pigment in skin hyperpigmentation) thus resulting in depigmentation of the skin. Given this teaching and the knowledge that ruboxisaurin mesylate is a species of PKC-β inhibitor one of ordinary skill in the art would have expected that topical application of a PKC-β inhibitor such as ruboxisaurin mesylate would depigment hyperpigmented skin. The strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established 
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary. 
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).

Conclusion
	Claims 1-2, 4-21 and 24-32 are pending and have been examined on the merits. Claims 4, 6, 20, 25, 27 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph; and claims 1-2, 4-21 and 24-32 are rejected under 35 U.S.C. 103. No claims allowed at this time.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN A GREENE whose telephone number is (571)270-5868.  The examiner can normally be reached on M-F, 8-5 PM PST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IVAN A GREENE/Examiner, Art Unit 1619                                   


/TIGABU KASSA/Primary Examiner, Art Unit 1619                                                                                                                                                                                                                                                                                                                                                                             



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The examiner cites Chau et al. (“Research Techniques Made Simple: Cutaneous Colorimetry: A Reliable Technique for Objective Skin Color Measurement,” 2020, ELSEVIER; Journal of Investigative Dermatology, Vol. 140, No. 1, pp. 3-12) as disclosing that “Objective quantification of skin color can be achieved with colorimetric devices such as tristimulus colorimeters.” (abstract, lines 6-7).